Judge Marshall
delivered the opinion of the court.
The goods of Boyer, the defendant in the executions, having been properly taken by the sheriff under executions against him, and having been sold (though without replevy,) after his death for their full value, in satisfaction of the executions which were returned satisfied, we are of opinion that the administrator of Boyer cannot, in an action of assumpsit against the sheriff, recover the price or the value of the goods which have been thus appropriated to the satisfaction of the debts of his intestate. Whether the facts would have authorized a rmashel of the returns need not be decided, we think they cannot be collaterally impeached or reviewed in this action.
Wherefore, the judgment is affirmed.